Exhibit 23.2 2929 Allen Parkway, 20th Floor Houston, TX 77019 Phone713-960-1706 Webwww.uhy-us.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in Post Effective Amendment No. 1 to FormS-1 of Assured Pharmacy,Inc. (No. 333-181361) of our report dated March 15, 2012 with respect to the consolidated financial statements of Assured Pharmacy,Inc. as of and for the year ended December 31, 2011. We also consent to the reference to our Firm under the caption “Experts” in such Registration Statement. /s/ UHY LLP UHY LLP Houston, Texas May 13, 2013
